Palmer, P. J.,
This is an action in assumpsit where plaintiff, Anna Chesla, seeks to recover the sum of $400 from defendant, Morris Shoyer.
Defendant is engaged in the fur business and plaintiffs avers that she purchased a fur coat from him and paid on account the sum of $400. She further avers that the coat was unsatisfactory and was subsequently returned to defendant, who now refuses to refund the aforesaid payment.
Plaintiff’s complaint was filed on October 11, 1948, and on October 29, 1948, defendant filed preliminary objections to the complaint.
The first of preliminary objections is that plaintiff did not comply with Pa. R. C. P. 1019 (h), which reads as follows:
“ (h) A pleading shall state specifically whether any claim or defense set forth therein is based upon a writing. If so, the pleader shall attach a copy of the writing, or the material part thereof, but if the writing or copy is not accessible to him, it is sufficient so to state, together with the reason, and to set forth the substance of the writing.”
An examination of plaintiff’s complaint reveals that plaintiff has not indicated whether the claim is based upon a writing, as required by Pa. R. C. P. 1019 (h).
*346For this reason the preliminary objections of defendant are sustained.
And now, January 10,1949, defendant’s preliminary objections are sustained and plaintiff is given 20 days within which to file an amended complaint.